         Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  BASHIR RIVERA,                                      Case No.:

                Plaintiff,
                                                      JURY TRIAL DEMANDED
        v.
                                                      COMPLAINT FOR VIOLATIONS OF
  COMMUNICATION SYSTEMS, INC.,                        FEDERAL SECURITIES LAWS
  ROGER H.D. LACEY, ANITA KUMAR,
  STEVEN C. WEBSTER, RANDALL D.
  SAMPSON, RICHARD A. PRIMUTH, and
  MICHAEL ZAPATA,

                Defendants.



       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                         BACKGROUND

       1.        This action concerns a proposed transaction (“Proposed Transaction”)

announced on April 29, 2021, pursuant to which Communication Systems, Inc.,

(“Communication Systems” or the “Company”) will sell its Transition Networks and Net2Edge

businesses (the “Businesses”) to Lantronix, Inc. (“Lantronix”).

       2.        On April 28, 2021, Communication Systems’ Board of Directors (the “Board”

or “Individual Defendants”) caused the Company to enter into a securities purchase agreement

(the “Purchase Agreement”). Pursuant to the terms of the Purchase Agreement, Communications

System shall receive 25.0 million, subject to customary working capital adjustments following

closing and an earn out of up to $7.0 million, based on revenue milestones (the “Purchase
         Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 2 of 12




Consideration”).

       3.        On June 15, 2021, in order to convince Communication Systems’ Shareholders

to vote in favor of the Proposed Transaction, Defendants filed a materially incomplete and

misleading Proxy Statement (the “Proxy”) with the United States Securities and Exchange

Commission (“SEC”).

       4.        The Proxy omits material information with respect to the Proposed Transaction,

which renders the Proxy false and misleading.          Accordingly, Plaintiff alleges herein that

defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “1934

Act”) in connection with the Proxy.

       5.        In addition, a special meeting of Communication Systems’ stockholders will be

held to vote on regarding the Proposed Transaction (the “Stockholder Vote”). It is therefore

imperative that the material information that has been omitted from the Proxy is disclosed prior

to the Stockholder Vote so Communication Systems’ stockholders can properly exercise their

corporate voting rights and make an informed decision on whether to vote in favor of the

transaction.

                                   JURISDICTION & VENUE

       6.        This Court has jurisdiction over the claims asserted herein pursuant to Section

27 of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the 1934 Act and Rule 14a-9.

       7.        This Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum

contacts with this District so as to make the exercise of jurisdiction by this Court permissible

under traditional notions of fair play and substantial justice.


                                                  2
         Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 3 of 12




       8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue

will have an effect in this District; (b) a substantial portion of the transactions and wrongs

complained of herein, occurred in this District; and (c) certain Defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District. Additionally, the Company’s shares trade on the

NASDAQ, which is headquartered in this District.

                                        THE PARTIES

       9.       Plaintiff is, and has been continuously throughout all times relevant hereto, a

Communication Systems shareholder.

       10.      Defendant Communication Systems is a Delaware corporation and a party to the

Purchase Agreement. Communication Systems shares are traded on the NASDAQ under the

ticker symbol “JCS.”

       11.      Defendant Roger H.D. Lacey is Chairman of the Board and a director of the

Company.

       12.      Defendant Anita Kumar is the Company’s Chief Executive Officer and a director

of the Company.

       13.      Defendant Steven C. Webster is a director of the Company.

       14.      Defendant Randall D. Sampson is a director of the Company.

       15.      Defendant Richard A. Primuth is a director of the Company.

       16.      Defendant Michael Zapata is a director of Company.




                                               3
         Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 4 of 12




                                            FACTS

       17.    Communication Systems is a Minnesota corporation that was organized in 1969.

Communication systems develops and sells Intelligent Edge solutions that provide connectivity

and power through Power over Ethernet (“PoE”) products and actionable intelligence to end

devices in an Internet of Things (“IoT”) ecosystem through embedded and cloud-based

management software and provides SD-WAN and other technology solutions that address

prevalent IT challenges, including network resiliency, security products and services, network

virtualization, and cloud migrations, IT managed services, wired and wireless network design and

implementation, and converged infrastructure configuration, deployment and management.

       18.    Lantronix is a global provider of Software as a Service (SaaS), connectivity

services, engineering services, intelligent hardware solutions for the Internet of Things (IoT) and

Remote Environment Management (REM).

       19.     On April 28, 2021, Communication Systems’ Board caused the Company to enter

into the Purchase Agreement.

       20.     According to the press release announcing the Proposed Transaction:

                                               ***

       Minnetonka, MN – April 29, 2021 -- Communications Systems, Inc. (NASDAQ:
       JCS) (“CSI” or the “Company”), an IoT intelligent edge products and services
       company, today announced that it entered into a definitive securities purchase
       agreement (“Purchase Agreement”) with Lantronix, Inc. (Nasdaq: LTRX)
       (“Lantronix”), to sell the Company’s Transition Networks and Net2Edge businesses
       to Lantronix for a base price of $25.0 million to be paid at closing, subject to a
       working capital adjustment following the closing, plus up to an additional $7.0
       million in earnout payments based on revenue milestones for the Transition
       Networks and Net2Edge businesses in the two 180-day periods after closing of the
       sale.

       The sale of these businesses requires CSI shareholder approval and is also subject
       to customary closing conditions. Assuming CSI’s shareholders approve the

                                                4
         Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 5 of 12




       transaction, it is expected to close in June 2021. The Transition Networks and
       Net2Edge businesses represent substantially all of the assets of the Company’s
       Electronics & Software segment, which had 2020 revenues of $34.5 million.

                                                      ***
       Additional Legacy CSI Assets

       In addition to its Transition Networks and Net2Edge businesses, CSI assets
       remaining to be sold include the Services & Support operating segment (JDL
       Technologies and Ecessa Corporation), which had revenues of $8.8 million in 2020,
       the Company’s headquarters building in Minnetonka, Minnesota, currently listed
       for $10.0 million, and real estate in Hector, Minnesota, currently listed for $1.2
       million. In addition to any cash dividends paid prior to the CSI-Pineapple merger,
       as previously disclosed, CSI shareholders immediately prior to this merger (i) will
       receive a Contingent Value Right that will entitle them to 90% of the net proceeds
       of any legacy CSI assets that are sold within 18 months after the CSI-Pineapple
       merger and (ii) will have a continuing interest as shareholders in the combined CSI-
       Pineapple post-merger entity.

       Update on CSI Private Financing

       Consistent with CSI’s previously disclosed plans, on April 11, 2021, CSI entered
       into a non-binding Letter of Intent for debt and equity financing (“Financing”). The
       Financing is subject to the negotiation and execution of a definitive securities
       purchase agreement and continuing investor due diligence and would be subject to
       CSI shareholder approval. CSI expects the Financing would close concurrently
       with closing of consummation of the CSI-Pineapple merger. Assuming the
       successful conclusion of Financing, CSI-Pineapple would use the Financing
       proceeds to refinance the Pineapple existing debt and to provide ongoing working
       capital, funds for future capital expenditures, and capital for general corporate
       purposes.

                                                ***

       21.      The Purchase Consideration is unfair because, among other things, the intrinsic

value of the Businesses is in excess of the amount the Company’s stockholders will receive in

connection with the Proposed Transaction.

       22.      It is therefore imperative that the Company’s shareholders receive the material

information that Defendants have omitted from the Proxy so that they can meaningfully assess

whether the Proposed Transaction is in their best interests prior to the vote.


                                                  5
         Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 6 of 12




       23.      Section 6.2 of the Purchase Agreement has a “no solicitation” clause that prevents

Communication Systems from soliciting alternative proposals and constraints its ability to

negotiate with potential buyers:

        No solicitation.

       (a)      No Solicitation or Negotiation. Except as set forth in this Section 6.2, until
       the Effective Time, Seller and its Subsidiaries (including the Acquired Companies)
       shall not, and Seller shall cause its and their respective directors, officers, members,
       employees, agents, attorneys, consultants, contractors, accountants, financial
       advisors and other authorized representatives (collectively, “Representatives”) not
       to, directly or indirectly:

               (i)     solicit, seek or initiate or knowingly take any action to facilitate or
               encourage any offers, inquiries or the making of any proposal or offer that
               constitutes, or could reasonably be expected to lead to, any Acquisition
               Proposal, or engage, participate in, or knowingly facilitate, any discussions
               or negotiations regarding, or furnish any nonpublic information to any
               person in connection with any inquiries, proposals or offers that constitute
               or could reasonably be expected to lead to, an Acquisition Proposal;

               (ii) enter into, continue or otherwise participate or engage in any
               discussions or negotiations regarding any Acquisition Proposal, or furnish
               to any Person any non-public information or afford any Person other than
               Purchaser access to such party’s property, books or records (except pursuant
               to a request by a Government Entity) in connection with any offers,
               inquiries or the making of any proposal or offer that constitutes, or could
               reasonably be expected to lead to, any Acquisition Proposal; or


               (iii) take any action to make the provisions of any takeover statute
               inapplicable to any transactions contemplated by an Acquisition Proposal.

       Notwithstanding the foregoing or anything to the contrary set forth in this
       Agreement, but subject to compliance with the other applicable terms of this
       Section 6.2, prior to receipt of the Seller Shareholder Approval, Seller may (A)
       furnish non-public information with respect to the Acquired Companies to any
       Qualified Person (and the Representatives of such Qualified Person), or (B) engage
       in discussions or negotiations (including solicitation of revised Acquisition
       Proposals) with any Qualified Person (and the Representatives of such Qualified
       Person) regarding any such Acquisition Proposal; provided that prior to taking any
       of the actions contemplated by clauses (A) and (B) above (w) Seller has received a
       bona fide written unsolicited Acquisition Proposal from a Qualified Person, (x)
       Seller receives from such Qualified Person an executed confidentiality agreement

                                                  6
            Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 7 of 12




       on terms not less restrictive than exist in the Confidentiality Agreement and
       additional provisions that expressly permit such party to comply with this terms of
       this Section 6.2 (a copy of which shall be provided to Purchaser), (y) Seller has not
       materially breached this Section 6.2 with respect to such Acquisition Proposal, and
       (z) the Seller Board has determined, after consultation with outside legal counsel,
       that the failure to take such actions would reasonably be expected to be inconsistent
       with the Seller Board’s fiduciary duties under applicable Law. Any information
       made available or provided to a Qualified Person pursuant to this Section 6.2 by or
       on behalf of Seller shall, substantively concurrently therewith, be made available
       or provided to Purchaser (unless such information has already been provided to
       Purchaser).

       24.       Defendants filed the Proxy with the SEC in connection with the Proposed

Transaction.

       25.       First, the Proxy omits material information regarding the analyses performed by

the Company’s financial advisor Northland Securities, Inc (“Northland”) in connection with the

Proposed Transaction.

       26.       With respect to Northland’s Select Public Company Analysis, the Proxy fails to

disclose the individual multiples and metrics for the companies observed by Northland in the

analysis.

       27.       With respect to Northland’s Selected Precedent Transaction Analysis the Proxy

Statement fails to disclose the individual multiples and metrics for the transactions observed by

Northland in the analysis.

       28.       With respect to Northland’s Discounted Cash Flow Analysis, the Proxy to fails to

disclose (i) the projected standalone after-tax unlevered free cash flows for the Businesses for

calendar years ending December 31, 2021 through December 31, 2025; (ii) net operating loss

carryforwards expected by Communications System’s management; (iii) the terminal of the

Businesses; (iv) the individual inputs and assumptions underlying the discount rate range of 14.7

% to 17.7% ; and (iv) the individual inputs and assumptions underlying the perpetuity growth of

                                                7
           Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 8 of 12




0.0 % to 0.4 %.

          29.     Third, the Proxy fails to disclose the terms and values of the proposals, indications

of interest, and letters of intent submitted, including, but not limited to from Company A and

Company B, during the process leading up to the execution of the Purchase Agreement.

          30.     Fourth, the Proxy fails to disclose sufficient information regarding the existence

of and/or number and nature of all confidentiality agreements entered into between the Company

and any interested third party during the sales process, if their terms differed from one another,

and if they contained “don’t-ask, don’t-waive” or standstill provisions, and if so, the specific

conditions, if any, under which such provisions would fall away or prevent parties from

submitting a bid.

          31.   The omission of the above-referenced material information renders the Proxy false

and misleading.

          32.   The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                      CLAIMS FOR RELIEF

                                              COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
      EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER)

          33.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          34.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, requires that Proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

                                                   8
           Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 9 of 12




in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          35.   Defendants issued the Proxy with the intention of soliciting stockholder support

for the Proposed Transaction. Each of the Defendants reviewed and authorized the dissemination

of the Proxy and the use of their name in the Proxy, which fails to provide critical information

regarding, among other things, the financial projections that were prepared by the Company and

relied upon by the Board in recommending the Company’s stockholders vote in favor of the

Proposed Transaction.

          36.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. By virtue of their roles as officers

and/or directors, each of the Individual Defendants were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to stockholders as required.

          37.   The preparation of a Proxy by corporate insiders containing materially false or

misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in preparing and reviewing the Proxy. Defendants were also negligent in choosing to

omit material information from the Proxy or failing to notice the material omissions in the Proxy

upon reviewing it, which they were required to do carefully.

          38.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of her right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate remedy

at law.



                                                9
          Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 10 of 12




                                             COUNT II

          (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                    SECTION 20(a) OF THE EXCHANGE ACT)

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of the Company, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          41.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          42.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy.


                                                  10
        Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 11 of 12




       43.     In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Purchase

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       44.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       45.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       46.     Plaintiff has no adequate remedy at law.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.     Preliminarily and permanently enjoining defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction;

         B.     In the event defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

         C.     Directing the Individual Defendants to disseminate a Proxy that does not contain

 any untrue statements of material fact and that states all material facts required in it or necessary

 to make the statements contained therein not misleading;

         D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act,


                                                  11
        Case 1:21-cv-05500-GHW Document 1 Filed 06/23/21 Page 12 of 12




 as well as Rule 14a-9 promulgated thereunder;

        E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 Plaintiff’s attorneys’ and experts’ fees; and

        F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: June 23, 2021

                                                 MOORE KUEHN, PLLC
                                                 /s/Justin Kuehn
                                                 Justin A. Kuehn
                                                 Fletcher W. Moore
                                                 30 Wall Street, 8th floor
                                                 New York, New York 10005
                                                 Tel: (212) 709-8245
                                                 jkuehn@moorekuehn.com
                                                 fmoore@moorekuehn.com
                                                 Attorneys for Plaintiff




                                                   12
